                                           United States District Court
                                         NORTHERN DISTRICT OF CALIFORNIA
                                                 SAN FRANCISCO DIVISION


       United States of America,                               Case No.     Cf         "^0? 0
                        Plaintiff,                             STIPULATED ORDER EXCLUDING TINffi
                  V.                                           UNDER THE SPEEDY TRIAL ACT


                                                                                                       JAN 25 2019
                        Defendant(s).
                                                                                                       SUSAN Y. SOONG
For the reasons state   b^the   )arties on the record on   IjT-Cl I   Oi
                                                                           the court excludes time
                                                                                                                 iCJCOURT

Trial Actfrom    1124                                      and finds that the ends ofjustice s
continuance outweigh the best interest of the public and the defendant in a speedytrial. See 18 U.S.C. §
3161(h)(7)(A). The courtmakes this finding and bases this continuance on the following factor(s):

               Failureto grant a continuance would be likelyto result in a miscarriage of justice.
               See 18 U.S.C. § 3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [check applicable reasons]          the number of
               defendants,          the nature of the prosecution, or       the existence of novel questions of fact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to granta continuance would denythe defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably denythe defendant continuity of counsel, given
               counsel's other scheduled case commitments, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               With the consent of the defendant, and taking into account the public interest in the prompt
               disposition of criminal cases, the court setsthe preliminary hearing to the dateset forth inthe first
               paragraph and— based on the parties' showing of good cause — finds good cause for extending
               the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
               extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
               exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

        IT IS SO ORDERED.


        DATED:  , i/                                                              iJ
                                                               Elizabeth D. Laporte
                                                               United States Magistrate Judge


        STIPULATED:
                            t13mey for Defendant             -^^ssistant United States Attome


                                                                                                      v. 11/01/2018
